      Case 2:20-cv-00084-ABJ Document 24 Filed 09/17/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMING




ERIK PRINCE,

                              Plaintiff,

           v.
                                                   No. 20-cv-84-ABJ-KHR
THE INTERCEPT, a New York company, FIRST
LOOK MEDIA WORKS, INC., a Delaware
corporation, MATTHEW COLE, an individual, and
ALEX EMMONS, an individual,

                              Defendants.




                DECLARATION OF M. GREGORY WEISZ
 IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO
                             DISMISS
               Case 2:20-cv-00084-ABJ Document 24 Filed 09/17/20 Page 2 of 4




          COMES NOW M. Gregory Weisz, and submits the following declaration pursuant to 28

U.S.C. § 1746, and does declare and state as follows:

          1.      I am a partner at the law firm of Pence and MacMillan LLC, one of the attorneys

for Plaintiff Erik Prince in the above-entitled action. The facts stated below are within my

personal knowledge and understanding and are true and complete to the best of my information.

If called to testify in this matter, I would be competent to testify as to the substance of this

declaration, which is submitted in relation to Plaintiff’s opposition to the motion to dismiss filed

by Defendants in this action.

          2.      Attached hereto as Exhibit A is a true and complete copy of The Intercept’s

Policies and Procedures, obtained from Defendant’s publicly-accessible website at

https://theintercept.com/policies.

          3.      Attached hereto as Exhibit B is a true and complete copy of the article Echo Papa

Exposed: Inside Erik Prince’s Treacherous Drive to Build a Private Air Force, published on The

Intercept’s publicly-accessible website on or about April 11, 2016,

https://theintercept.com/2016/04/11/blackwater-founder-erik-prince-drive-to-build-private-air-

force/.

          4.      Attached hereto as Exhibit C is a true and correct copy of the opinion in Anderson

v. Rocky Mountain News, 1988 U.S. App. LEXIS 19304 (10th Cir. July 7, 1988).

          5.      Attached hereto as Exhibit D is a true and correct copy of the opinion in Cabello-

Rondon v. Dow Jones & Co., Inc., 720 F. App’x 87 (2d Cir. 2018).

          6.      Attached hereto as Exhibit E is a true and correct copy of the opinion in Grynberg

v. Ivanhoe Energy, Inc., 490 F. App’x 86 (10th Cir. 2012).
            Case 2:20-cv-00084-ABJ Document 24 Filed 09/17/20 Page 3 of 4




       7.      Attached hereto as Exhibit F is a true and correct copy of the opinion in Silver v.

Brown, 382 F. App’x 723 (10th Cir. 2010).

       8.      Attached hereto as Exhibit G is a true and correct copy of the opinion in

Sunflower Condo. Ass’n, Inc. v. Owners Ins. Co., 802 F. App’x 376 (10th Cir. 2020).

       9.      Attached hereto as Exhibit H is a true and correct copy of the opinion in U.S. v.

A&R Prods., 2014 WL 12787914 (D. N.M. Sept. 3, 2014).

       10.     Attached hereto as Exhibit I is a true and correct copy of the opinion in World

Wide Ass’n of Specialty Programs and Schs v. Houlahan, 138 F. App’x 50 (10th Cir. 2005).

       11.     Attached hereto as Exhibit J is a true and correct copy of the opinion in Yeager v.

NPR, 2018 U.S. Dist. LEXIS 192047 (D. Kan. Nov. 9, 2018).

       THIS DECLARATION is made and executed on this 16th day of September, 2020 in

Cheyenne, Wyoming.

       I declare under penalty of perjury under the laws of the United States and the State of

Wyoming that the above and foregoing statements are true and correct.

Dated: September 16, 2020

                                             Respectfully submitted,

                                             /s/ M. Gregory Weisz
                                             M. Gregory Weisz, Wyo. Bar No. 6-2934
                                             PENCE AND MACMILLAN LLC
                                             1720 Carey Ave., Ste. 600
                                             Cheyenne, Wyoming 82001
                                             Tel.: (307) 638-0386
                                             gweisz@penceandmac.com
         Case 2:20-cv-00084-ABJ Document 24 Filed 09/17/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 16th day of September, a true and correct copy of the above

and foregoing document was served upon Defendants’ counsel described below by the Court’s

CM/ECF system, to wit:

           Theodore J. Hartl, #7-5623
           Jay Ward Brown, pro hac vice
           Mara Gassman, pro hac vice
           BALLARD SPAHR LLP
           1225 17th Street, Suite 2300
           Denver, CO 80202
           hartlt@ballardspahr.com
           brownjay@ballardspahr.com
           gassmannm@ballardspahr.com
           Attorneys for Defendants



                                                  /s/ M. Gregory Weisz

                                                  PENCE AND MACMILLAN LLC
